DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
Applicant’s election without traverse of Group I in the reply filed on 11/08/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 20210035830 and in view of Takeuchi JP 4328123.
In Re Claim 1 and 2, Kim et al. teach a load port comprising:						a dock plate (206) on which a container (100) storing a substrate (102) is placed;				a port plate (264) including an opening portion (270) capable of taking in and out the substrate;		a moving mechanism (278) configured to move the dock plate between a dock position close to the port plate and an undock position apart from the port plate;	(Fig. 7) 					a gas supply nozzle unit (124) provided in the dock plate and configured to contact a bottom surface of the container placed on the dock plate and supply a gas into the container; (Fig. 11) 
Kim et al. do not teach a pressing unit provided above the dock plate and configured to press the container placed on the dock plate downward, 								wherein the pressing unit includes:								a contact member brought into contact with the container placed on the dock plate; and	a driving mechanism configured to move the contact member between a first position apart from the container and a second position in contact with the container.
However, Takeuchi teaches a pressing unit (7, Fig. 3) provided above the dock plate (61) and configured to press the container (2) placed on the dock plate downward, (Fig. 8) 					wherein the pressing unit includes:								a contact member (74) brought into contact with the container placed on the dock plate; and	a driving mechanism (80a, 81a) configured to move the contact member between a first position apart from the container and a second position in contact with the container; and 			wherein the driving mechanism comprises a rotation driving unit (82), and a pivot shaft (shaft of 82a) connected to the rotation driving unit, and								the contact member is supported by the pivot shaft via an arm member (83a).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a pressing unit to the load port of Kim et al. as taught by Takeuchi in order to secure a stable state of the container (See Paragraph 6 of Takeuchi).
In Re Claim 6, Kim et al. teach a rotation unit (278, 280, See Fig. 4 and 7) configured to rotate the dock plate, wherein the container placed on the dock plate is reversed by the rotation unit.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al./Takeuchi as applied to claim 1 above, and further in view of Igarashi et al. JP 2016-178239.
In Re Claim 4, Kim et al./Takeuchi teach the load port of claim 1 as discussed above.
Kim et al./Takeuchi do not teach the gas supply nozzle unit comprising: 				a nozzle including an air supply hole;								an elastic member configured to bias the nozzle to a side of the bottom surface of the container (2); and													a nozzle support body configured to support the nozzle such that the nozzle can freely move in a vertical direction within a predetermined range.
However, Igarashi et al. teach a gas supply nozzle unit comprising: 				a nozzle (30-1) including an air supply hole (32a);							an elastic member (Spring shown in Fig. 4) configured to bias the nozzle to a side of the bottom surface of the container (2); and										a nozzle support body (25) configured to support the nozzle such that the nozzle can freely move in a vertical direction within a predetermined range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a gas supply nozzle unit comprising a spring in the load port of Kim et al./Takeuchi as taught by Igarashi et al. in order to ensure good contact with the container.
Allowable Subject Matter
Claims 3, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Bellett et al. teaches spring loaded nozzles at a load port.						Shani et al. teaches a load port with a horizontally moving plate and a gas supply nozzle unit.		Okabe et al. teach a load port with a gas supply nozzle unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652